Per Curiam.
Litigation in court is generally conducted by counsel. The judicial or solemn agreement and stipulation made by defendant by his counsel in open court before Judge McKinnon is conclusive and *747binding upon him, in the absence of fraud and mutual mistake, and neither fraud nor mutual mistake is suggested. Simmons v. Williams, 251 N.C. 83, 110 S.E. 2d 487; In re Estate of Reynolds, 221 N.C. 449, 20 S.E. 2d 348; Farmer v. Wilson, 202 N.C. 775, 164 S.E. 356; Stansbury, N. C. Evidence, 2d Ed. §§ 166 and 171. Judge McKinnon incorporated this judicial or solemn agreement and stipulation in his order set forth above, and to this order defendant did not object or except. Consequently, the judgment entered by Judge Hobgood in strict accord with defendant’s judicial or solemn agreement and stipulation in open court, which is incorporated in Judge McKinnon’s order, and based upon the report of Heater Well Company, is final and binding on defendant.
Defendant’s assignments of error are overruled. The judgment below is
Affirmed.